  Case 2:19-mc-00035-DWL Document 7-5 Filed 10/22/19 Page 1 of 4



INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                BIG SKY ENERGY CORPORATION
                                                          CLAIMANT



                                   v.



                  REPUBLIC OF KAZAKHSTAN
                                                         RESPONDENT




                  REQUEST FOR ARBITRATION




                            19 June 2017




                ~ FIETTALLP
                        INTERNATIONAL LAW
                        1 Fitzroy Square
                        London Wl T SHE
                        Telephone; +44 (0)20 3889 9800
                        Fax: +44 (0)20 7387 0011
         Case 2:19-mc-00035-DWL Document 7-5 Filed 10/22/19 Page 2 of 4




                                                                                                             C
    I.    INTRODUCTION

    1.    Big Sky Energy Corporation ("Big Sky US" or the "Claimant") submits this
          Request for Arbitration (the "Request") to the Secretary-General of the International
          Centre for Settlement of Investment Disputes ("ICSID" or the "Centre") in
          accordance with Article 36 of the Convention on the Settlement of Investment
          Disputes between States and Nationals of other States (the "Convention") and the
          Rules of Procedure for the Institution of Conciliation and Arbitration Proceedings
          (the "Institution Rules").

2.        The Request concerns a legal dispute between the Claimant and the Republic of
          Kazakhstan ("Kazakhstan" or the "Respondent") arising directly out of the
          Claimant's investments in Kazakhstan. The dispute concerns a series of violations
          by the Respondent of the Treaty between the United States of America ("USA") and
          the Republic of Kazakhstan concerning the encouragement and reciprocal protection
          of investment (the "BIT"). 1

3.        The summary of the dispute contained in this Request is provided for the purposes
          of Institution Rule 2(1 )(e) and Article 25 of the Convention. It is without prejudice
         to the Claimant's right to set out its claim in full at the appropriate time during the
          arbitration.

4.       At the heart of this dispute lie the Claimant's investments in, and relating to, KoZhaN
         LLP ("Kozhan"), a limited-liability partnership, established and existing under the
         laws of Kazakhstan. 2

5.       Around early 2003, Kozhan acquired valuable licences to explore, develop and
         exploit a number of oil fields in western Kazakhstan, known as the Morskoye,
         Dauletaly and Karatal oil fields (the "Oil Fields").




         BIT,
2
         Around late 2014, Kozhan was re-registered in Kazakhstan as a joint-stock company (JSC).


                                                                                   Request for Arbitration
             Case 2:19-mc-00035-DWL Document 7-5 Filed 10/22/19 Page 3 of 4
0
0
0
0
0
0
0
0
0
0       6.      The Claimant is a company incorporated in the USA. 3 The Claimant owns (and

0               owned at all relevant times) Big Sky Energy Kazakhstan Ltd. ("Big Sky Canada"),
                a company incorporated in Canada. On 11 August 2003, Big Sky Canada acquired
0
                a 90% interest in Kozhan from the Original Owners. The transaction was completed
0               through execution of a Sale and Purchase Agreement between Big Sky Canada and
                the Original Owners (the "2003 SPA"). 4

    7.          On 22 November 2005, the Claimant, through Big Sky Canada, purchased from the
                Original Owners their remaining 10% interest in Kozhan. Upon completion of that
                purchase, the Claimant indirectly owned 100% of Kozhan.

    8.




    9.




    4
                2003 SPA,

                                                   2
                                                                            Request for Arbitration
      Case 2:19-mc-00035-DWL Document 7-5 Filed 10/22/19 Page 4 of 4




IO.




11.    The Respondent's courts                                      by declaring the 2003
       SPA invalid on the basis of a supposed absence of spousal consent.




       Their effect was            to deprive the Claimant of the 90% interest in Kozhan
       acquired under the 2003 SPA, without any compensation.

12.                       the Original Owners then
                              using the courts of Kazakhstan in order to: (1) take over the
       Claimant's remaining 10% interest in Kozhan;




13.
                                                                                 Within six
      months of taking back Kozhan, the Original Owners transferred Kozhan to a special-
      purpose vehicle ("SPV")
                                                                 the SPV sold Kozhan for
      approximately US$340 million to an unrelated Chinese investor listed on the
      Shanghai Stock Exchange.



                                            3
                                                                       Request for Arbitration
